    Case: 1:19-cr-00864 Document #: 42 Filed: 12/09/19 Page 1 of 1 PageID #:374




                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

USA,

Plaintiff

                                                      Case   No.   19 CR 864-3
                                                      Judge Jeffrey Cummings
Brad Purdy (3)

Defendant

                                            ORDER

Initial appearance proceedings held. Defendant having self-surrendered appears on l2l9l19.
Defendant informed of his rights. Attorney Theodore Poulos appears as retained counsel for
defendant. Defendant informed of the charges against him as well as of the possible
sentence/fine if convicted of those charges.

Arraignment proceedings held. Defendant acknowledges receipt of the superseding indictment;
waives formal reading and enters a plea of not guilty to each count in which he is named. Rule
l6.l(a) conference to be held by 116120. Status hearing before Judge Durkin set for ll23l20 at
9:00 a.m. In the interest ofjustice, time is excluded from l2l9l19 to and including ll23l20
pursuant to 18 USC 316l (hX7)(BXiv).

The Government and defendant agree to certain conditions of release. Enter Order Setting
Conditions of Release. Defendant, Brad Purdy (3) shall be released after processing by the
United States Marshals Service.

(00:20)




Date: l2l9l20l9
                                                            ummrngs
                                                         Magistrate Judge
